Summary Report of SEIA and HCV Assessment
PT Persada Graha Mandiri

Silat Hilir Sub-District, Kapuas Hulu District, West Kalimantan Province

1. Executive Summary

PT Persada Graha Mandiri (PGM) is located in Silat Hilir Sub-District, Kapuas Hulu District, West Kalimantan
Province. PT PGM's location permit is based on Kapuas Hulu District Head’s Decree No. 303 dated 1 October
2012, which is valid until 1 October 2013 and covers an area of 18,868 ha. PT PGM has conducted a Social and
Environmental Impact Assessment (SEIA) for the oil palm plantation development plan of PT PGM covering an area
of 20,000 ha. The SEIA document was prepared by CV. Intergraha Citra Persada.

A social impact assessment (SIA) of PT PGM was performed in February 2013 by an internal team from PT
SMART. The methodology used to identify social, economy, cultural situations in villages located in the vicinity of
PT PGM's estates or mill included: a social survey with questionnaire, in-depth interviews, and focus group
discussions. Primary data was collected through field visits. Secondary data was collected through a literature
review of references like the SEIA study, High Conservation Values (HCV) Assessment report, and supporting
literature from official government sources.

Identification and analysis of HCV in PT PGM was performed by a team from the Forestry Faculty of Bogor
Agricultural University (Institut Pertanian Bogor - IPB) from March to April 2010. The team consisted of eight
RSPO-approved HCV Assessors.

The HCV identification and analysis of PT PGM identified seven HCVs, namely: HCV1.1, HCV1.2, HCV1.3, HCV 2.3,
HCV4.1, HCV5 and HCV6.

2. Scope of SEIA and HCV Assessment

e¢ Company Name : PT Persada Graha Mandiri

e Location : Silat Hilir Sub-District, Kapuas Hulu District, West
Kalimantan Province

e Geographical location : 111938'51,548” - 111°50'57,082" E and

0°18'7,879" - 0°29'12,843”
¢ Boundaries

a. North : Area for other purposes (Area Penggunaan Lain - APL)
b. East : Area for other purposes (Area Penggunaan Lain - APL)
c. West :  Sintang District
d. South : Oil palm plantation owned by PT Salim Group

e Licenses

1. Extension of location permit based on Kapuas Hulu District Head's Decree No. 303 dated 1 October
2012, which is valid until 1 October 2013 and covers an area of 18,868 ha.

2. Plantation business permit: Kapuas Hulu District Head’s Decree No. 241/2012, dated 12 July 2012
covering 19,750 ha of oil palm plantation and a palm oil mill with capacity of 80 tonnes per hour.
3. Land use title (HGU): In process.

¢ Location Map: Figure 1

Figure 1 : Location map of PT PGM in Kapuas Hulu District

Note: Maps with higher resolution have been attached in appendix 1.

3. | Assessment Process and Procedures

a. SEIA Assessment
PT PGM has conducted a Social and Environmental Impact Assessment (SEIA) for its oil palm plantation
development covering an area of 20,000 ha. The SEIA document was prepared by CV. Intergraha Citra Persada.

In addition, the company has also documented a Social Impact Assessment (SIA). The SIA was prepared by an
internal team from PT SMART in February 2013. The team was led by an RSPO-approved HCV assessor's specialist
in social impact management:

SIA Team Leader:

Yosaphat Ardhilla Renato S. Ant.

Currently working in PT SMART as a Corporate Social Responsibility (CSR) Officer specialising in social and cultural
anthropology, he received a bachelor’s degree in Anthropology from the Anthropology Study Programme of the
University of Gadjah Mada (UGM) in 2010. He is also a member of the HCV Resources Network and an RSPO-
approved specialist in participatory rural assessment, socioeconomic or cultural studies, participatory mapping and
conflict resolution.

Team Members:

Laurentius Vita Baskara S. Sos.

ACSR staff specialising in social development and welfare, he obtained a bachelor’s degree in Social Studies from
the Faculty of Social and Political Studies at UGM in 2010. He has performed several social impact assessments for
plantations and mills managed by PT SMART. He is also trained in the fields of Free, Prior, Informed Consent (FPIC)
and social mapping.

Veranita Mei Pratiwi S. Ant.

ACSR staff specialising in social and cultural anthropology, she obtained a bachelor’s degree in Anthropology from
the Cultural Anthropology Study Programme of UGM in 2010. She is involved in several SIAs for PT SMART's
plantations and mills.

Suma Nugraha, S.E.

A CSR staff specialising in socio-economics and politics, he earned a bachelor’s degree in Economics from Bogor
Agricultural University (IPB) in 2008. He previously worked as a supervisor in the World Bank Survey Project and
Bravo Media Centre where he was assigned as a special staff for Vice President of Republic Indonesia. He has also
worked as a supervisor in media relations and monitoring at PT FOX Indonesia Political and Strategic Consulting. He
has been involved in social data collection and social impact management and monitoring at several of PT SMART’s
plantations and mills.

Widodo C Yuwono
Currently the Social Impact Assessment & Grievance Section Head at PT SMART, he previously pioneered CSR
activities as the CSR Section Head. He obtained his bachelor’s degree from Institut Keguruan lImu Pendidikan.

Assessment Method
a. SIA Assessment
The methodology used to identify social, economy, cultural situations in villages located in the vicinity of PT PGM's
estates or mill included: a social survey with questionnaire, in-depth interviews, and focus group discussions. Primary
data was collected through field visits. Secondary data was collected through a literature review of references like the
SEIA study, High Conservation Values (HCV) Assessment report, and supporting literature from official government
sources.

Primary data was collected through field visits with several methods as mentioned above, while the literature review
was considered a satisfactory source of secondary data. The other source of secondary data was the company’s
records of its CSR programme and local maps. The data was analysed according to relevant RSPO principles.

b. HCV Assessment
The HCV assessment was conducted by a team from the Forestry faculty of IPB.

Team Leader
Ir. H. Nyoto Santoso, MS

The Leader of HCV Team from IPB's Forestry Faculty, he obtained his master’s degree from the Natural Resources
and Environment Management Study Programme of IPB in 1992, He is an expert in biodiversity management and
conservation. Since 1987 he has specialised in EIA, mangrove ecosystem management, inventory of flora and fauna
of mangrove ecosystems, peat land, tropical rainforest and biodiversity management planning for the plantation
industry, and management planning for forest conservation.

Team Members
Ir. Siswoyo, MSi

One of the HCV Team members from the Forestry Faculty of IPB, he specialises in flora ecology. He gained his post-
graduate degree in Forest Management Science from the Forestry Faculty of IPB in 1999. His wide-ranging
experience in HCV studies dates back to 2000. He also lectures on flora physicology at the Forestry Faculty of IPB.

Handian Purwawangsa, SHut, MSi

One of the HCV Team members from the Forestry Faculty of IPB, he specialises in social and cultural studies. He
obtained his master’s degree from IPB’s Forestry Science Studies programme in 2008. His experience in social
studies dates from 2002.

Ir. Heru B Pulonggono, MSc

A member of the HCV Team of the Forestry Faculty of IPB, he specialises in hydrology and soil conservation. He
gained his master’s degree with a specialty in Tropical Geography from Kyoto University, Japan. He is a lecturer at
the Soil Science and Land Resource Department of the Agriculture Faculty of IPB.

Ahmad Faisal Siregar, S. Hut

Involved in social studies since 1997, his area of expertise is social and cultural. He gained his bachelor’s degree in
Forestry at IPB in 1998. He continued with post-graduate studies at IPB, specialising in Tropical Biodiversity
Conservation. In addition, he is the current Executive Director of Research and Development at the Institute of
Mangrove Indonesia.

M. Sayidina Ali, AMd

A member of the HCV Team from the Forestry Faculty of IPB, his area of expertise is geographical information
systems. He obtained his diploma from the Ecotourism study programme at the Natural Resource and Ecotourism
Conservation Department of the Forestry Faculty of IPB in 2007. He has been involved in HCV studies as a GIS
specialist since 2006. He is currently undertaking a bachelor’s degree from the Forestry Faculty of Nusa Bangsa
University, Bogor.

Sutopo, S.Hut

One of the HCV Team members from the Forestry Faculty of IPB, his area of expertise is wildlife studies. He started
his first HCV study in KPH Madiun in 2007, focusing on wildlife, while preparing his mini-thesis for a bachelor's
degree, titled "Bird Species Diversity in Several Habitat Types in KPH Madiun - Perhutani Unit Il East Java”. He
graduated from the Forest Resource and Ecotourism Department of IPB in 2008.

Sulfan Ardiansyah, S.Hut

A member of the HCV Team from IPB’s Forestry Faculty, he is an expert assistant in flora ecology. He obtained his
bachelor’s degree in Forest Resource Conservation and Ecotourism from the Forestry Faculty of IPB in 2008. He has
specialised in flora ecology since 2009.

The HCV Assessment Phases

The HCV identification and analysis was performed in PT PGM's concession from March 2010 to February 2011. It
included seven days of field survey from 14 to 27 February 2010.

Data Collection Methods

Stages in the HCV identification and analysis for PT PGM's concession included: collection of documents / HCV
assessment report, review of HCV assessment reports, data and information collection, data analysis, HCV
identification, mapping, and preparation of a management and monitoring plan for the identified HCV areas (HCVA).

HCV1, HCV2, HCV3

The condition of the ecosystem in general and the types of vegetation and wildlife in some observation sites were
recorded as field data. The types of vegetation and wildlife recorded were subsequently determined by referring to
binomial nomenclature to identify the name of their type,. Their conservation status was then determined by referring
to the list of protected species according to the IUCN, CITES, Government Regulation No. 7/4999 and several other
Indonesian regulations.

HCV4

Identification of HCV4 involved combining several methods. The field survey was conducted at certain locations in
the region, such as the watershed, lakes, springs, riparian ecosystems, wetland ecosystems, land with a high rate of
erosion, burnt areas, land clearing sites , nursery areas and sources of water supply for the community and
employees. To obtain relevant data, some employees and members of the local communities around and within the
study area were interviewed.

HCV5

Various methods were used to identify HCV5 areas. Interviews were conducted with a number of respondents and a
more detailed focus group discussion (FGD) was organised. Possible HCV5 areas as identified in the FGD were then
checked on the ground.

HCV6
Sources of data in the identification of HCV6 were members of the local communities including community leaders,
as well as information from research, historical and other available documents. Information was also collected
through the FGD.

4.

4a.

Summary of Assessment Findings

SEIA Assessment

The conclusions of the SIA were as follows:

1.
2.

PT PGM's presence has had a positive social impact on the communities living near its operations.

Positive impacts generated by PT PGM for the society include job and business opportunities, improved
community welfare and contribution to regional development. Economic development and rising income levels
are contributing to higher standards of living, as well as greater money circulation that creates substantial
opportunities for further development in the region.

Acquisition and land compensation has been accomplished with prior notification and reached mutual
agreement between the company and members of the community who receive compensation. Compensation
process is in line with existing procedures in PT PGM.

PT PGM policy in relation with health and safety procedures have been implemented. This also brings another
positive impact for the company's employees as their safety are now guaranteed.

Negative impact emerged in the social impact analysis and identification of PT PGM include local community's
concern over land clearing and local labor quotas. Another negative impacts are the decline in the quality of
public health in relation with lower water quality, diseases caused by air pollution, and the poor quality of
environmental sanitation.

List of Social Issues which have Social impact in PT PGM:

No.

Social impact Social issue

Improved employment opportunities
and community income

ithe company earn a steady income.

(Community income has improved since the company began developing infrastructure
for its operations. Those members of the community member who are employed by

The company engages local contractors according to its needs.

generating more income for the community.

The growth in grocery stores, local businesses and increasing economic activity is

Plasma programme in partnership with local communities.

Community concerns and_ social
conflict

requirements accordingly.

The company needs to pay attention to the local labour quota and adjust its labour

Concerns due to uncertainty over the company’s investment and management plan .

planted by the community.

Land acquisition and compensation can potentially cause conflict if there is
disagreement about the compensation value for the acquired land or for crops

Clarity over the plasma programme and a well-planned CSR programme.

every stage of the land acquisition process and prior to construction.

Involvement of government officials, informal leaders and cultural organisations in

Public health

Waste generated by the company’s operations needs to be reused responsibly.
Hazardous waste should be properly managed in partnership with third parties.

Management and monitoring of water quality is required because water is a basic
essential for the community.

FFB transportation to the mill often creates air pollution and dust. The company
needs to spend necessary efforts to reduce such pollution which can cause
respiratory diseases.

Contribution to local development

In every aspect of its operations, the company complies with relevant laws and
regulations, including paying tax.

The number of graduates with higher education is increasing in the study area. The
higher level of education in the local community underscores the company’s
contribution to the community.

Villagers living in the vicinity of the company’s operations receive various forms of

social and cultural support from the company.

General recommendations based on SIA

1. Improvement of employment opportunities and community income
The company can improve employment opportunities for the local community by providing adequate information on
relevant positions and qualifications to the local government to ensure that local workers are well informed and
recruited. Once employed, all workers’ health and safety are protected by the company’s occupational health and
safety policies.

Recommendations to increase community income include: stimulating the growth of local businesses (grocery stores
and small shops) to fulfil the daily needs of the local communities and the company’s workers. In addition, the
company can also provides opportunities for local contractors to partner with it to provide the products or services it
requires.

PT PGM also needs to develop a plasma programme which can potentially generate economic value for the local
community and smallholders who participate in the programme. Plasma plantation development would require
adequate communication and transparent information to be provided to the community, in order to avoid future
conflict with the community due to uncertainty.

2. Community concerns and social conflict
Socialisation in the early phase of PT PGM's operations underwent the process of FPIC. This started with
socialisation of the company’s investment plan, land compensation plan and EIA, with the company explaining its
proposals regarding the oil palm plantation.
The process of delineating the area for land for compensation is important and will be useful if there is any future
claim on the land acquired by the company. This is aligned with PT PGM's existing procedures on land
compensation.
The company also needs to explain its plasma and corporate social responsibility (CSR) programmes, and update
the community on their progress. These programmes are helpful in reducing the risk of social conflict.
Communication on the plasma development is especially important because the local communities have high
expectations of the programme. On the other hand, these high expectations could result in social conflict if the
information provided to the local communities is incorrect or misunderstood. The company's managers should
therefore be pro-active in reaching out to the local communities who participate in the plasma programme.

PT PGM needs to provide the local government with information on available job positions and qualifications as well
as up-to-date data on employment. The company should prioritise pro-active communication with local stakeholders,
socialisation in the initial phase of the plantation development and utilising local workers. These actions will make the
company more cost efficient because it will not need to import workers from other areas. The company also needs to
provide training on entrepreneurship so that the local community can diversify their sources of income. The delivery
of this training can be done together with local officials who are competent in the field of entrepreneurship.

3. Public health

The company needs to practise pro-active communication with stakeholders in the study area to inform the local
communities about environmental and health management. The company also needs to educate and monitor its
contractors closely in terms of environmental management in its operations and applying best practices in handling
palm oil mill effluent and hazardous wastes. Environmental and social impacts should be monitored and reported
regularly to the relevant government office. All these activities are recommended to address any negative impact on
public health.

4. Contribution to local development

Synergies can be achieved by integrating the social impact management programme with the long-term CSR
programme into a strategic plan. The strategic plan could include: educational initiatives such as scholarships for
outstanding students, and supporting social and cultural activities. activities in the study area. The company’s
compliance with legal requirements to pay taxes also indirectly contributes to local development.

4b. HCV Assessment

Seven HCVs have been identified in PT PGM’s concession: HCV1 (HCV1.1, HCV1.2, HCV1.3), HCV2
(HCV2.3), HCV4 (HCV 4.1), HCV5 and HCV6. They cover 1,172.95 ha of riparian, spring and swamp areas, as
well as cultural heritage sites

Recommendations
1. Managers of PT PGM should prepare a management and monitoring plan for identified HCVA.

2. As soon as the HCVA management and monitoring plan is prepared, the managers of PT PGM should
implement it.

3. The company should engage other relevant stakeholders to implement the management and monitoring plan.

HCVA management and monitoring plan
41. HCVA management

The HCV management plan for PT PGM, covers the management of riparian areas, springs, lake areas, hills and
cultural heritage sites. Actions to protect and improve the condition of HCV areas include:

Marking of HCV area boundaries

Maintenance of HCV area boundary markers
Protection of flora and fauna in HCV areas
Rehabilitation and enrichment in the HCV areas
Socialisation to the local communities
Employee training
e Development / improvement of SOP for managing HCV
e Organisation Empowerment
¢ Coordination with relevant authorities

2. Recommendations for monitoring
The following should be monitored in all HCV areas in the concession area of PT PGM:

Disturbance intensity to the HCV areas, including fire risk

Biodiversity and population density of rare, threatened, endangered species in HCVareas
Rehabilitation and survival rate of vegetation planted in HCV areas

Changes in river width

Surface water quality and source of water

Water biota in river

Figure 2: Map of HCVA and project plan in PT PGM
i
|
f
ivi}

-s

a Pert

name aoe
Sheet

Parris aaa

Tenet cg

Note: Maps with higher resolution have been attached in appendix 1.

Internal responsibility
We hereby sign off on the above Summary Report of SEIA and HCV, The above may be amended and clarified
for improvement during the development of the plantation but it will remain in accordance with RSPO Standards
and Principles.

On behalf of the Management of PT Persada Graha Mandiri,

Dr. Haskarlianus Pasang
Head of Sustainability Division

Date: May 10, 2013
‘Appendix 1.

1NP400"E 111°500°E.

or300"N

Nanga Ket
°

Kenepai Komplek
°

Kenerak
°
Sungai Mai
°

——

Setunggul
I

gau

Sbtungkup a
. 4
Zz
Mensiku Nar Y
.
Sungai Maram Sepan Lebang
.
— Pelimping | Sei Puka
. .
. No x Y No x Y Bengkuang
S 1 114° 42'58,242"E | __0° 29'9,757"N | 10 | 111° 44'25,538"E | __0° 19'1,971"/N + °
& 2 114° 48'18,172"E |_0° 29'12,843"N | 11 | 111° 43'33,536"E | 0° 21' 28,660" N
3 114° 48'19,690"E |_0° 27'5,398"N |_ 12 | 111° 42'58,718"E | __0° 18'7,879"N
4 114° 46'5,371"E | 0° 26'24,481"N | 13 | 111°42'31,643"E | 0° 19'57,786"N
5 114° 47'5,319" E |_0° 25'19,485"N | 14 111° 39'7,931"E | _0° 20'4,294"N
6 114° 50'57,082"E | 0° 24'43,200"N |_ 15 | 111° 38'51,548"E |_ 0° 21'29,319"N Sungai Buaya
7 114° 48'57,577"E | __ 0° 23'6,350"N | 16 | 111°41'15,757"E | 0° 22' 32,962"N
8 > 4B" . oO 7 17 > 4D" 7 oa" . Emparu Baru
114° 48' 36,969" E | _0° 21' 35,100" N 111° 42' 0,680" E | _0° 24' 33,175" N | °
9 111° 46'44,446"E | 0° 22'2,877"N | 18 | 111°.43'13,365"E | 0° 27'13,13"N |
=
111°400"E 111° 500'E
PETA LOKASI DAN TITIK KOORDINAT LEGENDA:
AREAL PT. PERSADA GRAHA MANDIRI .
Kabupaten Kapuas Hulu Desa/Kota
Propinsi Kalimantan Barat 5
A | Titik Koordinat
== | Jalan
-=|_ Sungai &
Cy) Batas |jin Lokasi
Skala 1: 200.000
Proyeksi : Mercator ¢
Sistem Grid : Geographic ‘Sumber e
Datum: WGS 1, ILOK PT. Persada Graha Mandiri SK No. 303 Tahun 2012 Kee. Silat Hilir, Kapuas

Hulu, Kalimantan Barat, dibuat oleh BPN Kapuashulu.

NoReg : 522/214/PMNPAV/T3

or300'N

or200"N

or100"N

Appendix 1.

11400" 11r450"E 11rs00"E
z Zz
3 + 3
at
\ se
% seh
ej
= =
= =
E + g
q
a,
z Zz
8 + &
Traore TPaSOE Troe
Petunjuk Lokasi
rope yr epee nego
PETA AREA STATEMENT DAN SEBARAN NKT a sibs
AREAL PT. PERSADA GRAHA MANDIRI LEGENDA:
Kabupaten Kapuas Hulu of
Propinsi Kalimantan Barat ==] Jalan Areal Plasma g
= Sungai Tahun Tanam < 2010
(J) Batas Ijin Lokasi Tahun Tanam > 2010
M5) Areal NKT g
‘Sumber
1. Peta Progres Tanam PT. Persada Graha Mandiri Edisi 01 sampai dengan Tahun 2013.
Skala 1 : 100,000 2. ILOK PT. Persada Graha Mandiri SK No. 137 Tahun 2009.
3. ILOK PT. Persada Graha Mandiri SK No. 303 Tahun 2012 Kee. Silat Hil, Kapuas 2
Proyeksi : Mercator Hulu, Kalimantan Barat, dibuat oleh BPN Kapuashulu. e

Sistem Grid : Geographic
Datum : WGS 84

4, Peta Kawasan Bemilai Konservasi Tinggi pada Areal PT. Persada Graha Mandir,
Kab. Kapuas Hulu, Prop. Kalimantan Barat.

ave +2 BoE whe

NoReg : 524/21 4/PMNPAV/T3

